Citation Nr: 1614483	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability (to include gastroesophageal reflux disease (GERD) and a stomach/bowel disorder), to include as due to an undiagnosed illness.

2.  Entitlement to an initial rating higher than 10 percent for residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1994.  He also had a period of active duty for training (ACDUTRA) with the Marine Corps Reserve from June 1972 to December 1972.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint and assigned an initial noncompensable disability rating, effective from December 26, 2007 and denied entitlement to service connection for intestinal blockage, acid indigestion, and colon cancer.

In a May 2011 decision, a Decision Review Officer (DRO) assigned an initial 10 percent disability rating for residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint, effective from December 26, 2007.

The Veteran testified before a DRO at an October 2011 hearing at the RO.  A transcript of the hearing has been associated with the file.

In March 2014, the Board remanded these matters for further development.

The Board denied the claim of service connection for a gastrointestinal disability (identified as GERD and a stomach/bowel disorder) and denied the appeal for an initial rating higher than 10 percent for residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint by way of a November 2014 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).
In December 2015, the Court set aside the Board's November 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in a December 2015 Joint Motion filed by counsel for the Veteran and VA.

The Board notes that the claim of service connection for a gastrointestinal disability has been previously identified as being the separate issues of entitlement to service connection for GERD and a stomach/bowel disorder.  The Board has re-characterized the claim as the single issue of entitlement to service connection for a gastrointestinal disability (to include GERD and a stomach/bowel disorder).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current gastrointestinal disability (including GERD and a stomach/bowel disorder) which had its onset during his service in the Persian Gulf and has continued in the years since that time.  The parties to the Joint Motion have agreed that a determination needs to be made as to whether any of his claimed gastrointestinal symptoms are due to an undiagnosed illness and whether any diagnosed gastrointestinal disabilities (including GERD) are functional gastrointestinal disorders (which are considered a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(a)(2)(i)(B) (2015)).  A VA examination was conducted in July 2014, but it did not specifically address this question.  Thus, the Board finds that a remand is necessary to afford the Veteran a new VA examination to assess the nature and etiology of his claimed gastrointestinal disabilities.

With respect to the appeal for a higher initial rating for residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2015).

The Veteran was afforded a VA examination in July 2014 to determine the severity of his service-connected right thumb disability.  The physician who conducted the examination reported that there was no limitation of thumb motion and that there was no gap between the thumb and any other fingers, but that there was functional loss/functional impairment of the thumb in terms of weakened movement and deformity.  The examiner explained that it was not possible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability of the thumb during flare ups or when the joint was used repeatedly over a period of time.  As such, any degrees of additional range of motion loss due to "pain on use or during flare ups" could not be determined.  There was no further explanation or rationale provided for this opinion.

The July 2014 opinion as to the impact of weakened movement and deformity on the range of right thumb motion is insufficient because it is not accompanied by any specific explanation or reasoning and it constitutes "non-evidence" that weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).  The parties to the Joint Motion have agreed that the Board did not sufficiently address the extent to which weakened movement and deformity resulted in any additional functional loss or functional impairment of the thumb.  In light of the inadequate findings in the July 2014 examination report, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A July 2014 VA examination report indicates that the Veteran continued to receive treatment for his claimed gastrointestinal disability from Dr. Winchester.  The AOJ contacted Dr. Winchester in February 2008 and requested all available records and the records which were subsequently provided are dated to December 2007.  Although it appears that there are some records from Dr. Winchester dated since December 2007 in the file, it is unclear as to whether all such records have been obtained.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any additional relevant treatment records from Dr. Winchester.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a gastrointestinal disability and a right thumb disability, to include the dates of any such treatment.
The Veteran shall also specifically be asked to complete an authorization for VA to obtain all records of his treatment for a gastrointestinal disability and a right thumb disability from Dr. Winchester dated from December 2007 through the present (see page 5 of the July 2014 VA gastrointestinal examination report) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.

2.  Obtain and associate with the file all updated records of the Veteran's treatment from the North Florida/South Georgia Veterans Health System dated from July 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature, severity, and etiology of any current gastrointestinal disability (including GERD and any stomach/bowel disorder).  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions: 

(a)  Are any of the Veteran's gastrointestinal symptoms that have been present since December 2007 due to a distinct and identifiable gastrointestinal disability?

(b)  If any current gastrointestinal symptom is related to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability had its onset during service, is related to the Veteran's gastrointestinal symptoms in service, or is otherwise the result of a disease or injury in service?

(c)  If any current gastrointestinal symptom is related to a distinct and identifiable gastrointestinal disability, is the disability a functional gastrointestinal disorder as opposed to a functional gastrointestinal disease? (see the Note to 38 C.F.R. § 3.317(a)(2)(i)(B)) and be advised that this does not provide an exclusive list of functional gastrointestinal disorders)?

(d)  If any gastrointestinal symptom that has been present since December 2007 is not due to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner shall also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any gastrointestinal disabilities diagnosed since December 2007 (including GERD and any current stomach/bowel disorder), all reports of and instances of treatment for gastrointestinal problems in the Veteran's service treatment records, and his reports of a continuity of gastrointestinal symptomatology in the years since service.  

The examiner must provide reasons for each opinion given.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of motion of the fingers of the right hand shall be reported in degrees and the size of any gap between the thumb pad and the fingers shall also be reported.  The examiner shall also specify whether and to what extent there is any additional loss of finger motion (stated in degrees or in terms of the size of any gap between the thumb pad and the fingers) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is ankylosis of any finger of the right hand.  If ankylosis is present, the examiner shall specifically identify which joints are involved. 

The examiner must provide reasons for each opinion given.

5.  If a full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




